Citation Nr: 1629476	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling prior to August 24, 2012, and 30 percent disabling since that date.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating in excess of 10 percent for service-connected bilateral hearing loss.

While the appeal was pending, in an August 2013 rating decision, the RO in Muskogee, Oklahoma, inter alia, awarded an increased rating of 30 percent for bilateral hearing loss, effective August 24, 2012.  This created a staged rating, as indicated on the title page.  Thereafter, the RO issued a December 2014 supplemental statement of the case (SSOC), continuing the 10 percent rating prior to August 24, 2012, and the 30 percent rating since August 24, 2012, for bilateral hearing loss.  In a February 2016 rating decision, the RO in Winston-Salem, North Carolina, inter alia, continued the previous ratings for bilateral hearing loss.  Jurisdiction currently resides with the RO in Oakland, California.

As the Veteran was not granted the full benefit sought, the claim for an increased rating for bilateral hearing loss remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Board notes that the August 2013 rating decision also included a "provisional" decision, in which the RO denied service connection for diabetes mellitus, associated with herbicide exposure.  The September 2013 cover letter to this rating decision notified the Veteran that, as to the "provisional" decision, if he "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows: 'All necessary evidence was considered by VA.  I request that this provisional decision be made final.'"  Subsequently, in a February 2014 correspondence, the Veteran stated disagreement with the August 2013 "provisional" decision on his claim for service connection for diabetes.  Subsequently, the RO is noted to have sent the Veteran a letter, dated in January 2015, notifying the Veteran that the August 2013 rating decision was not final and did not include appeal rights.  In February 2016, the RO issued a rating decision for the purposes of finalizing the actions taken within the August 2013 rating decision.  In this decision, the RO made a final decision as to the Veteran's claim for service connection for diabetes mellitus.  Accordingly, the February 2014 correspondence from the Veteran regarding his disagreement with the August 2013 provisional decision concerning the claim for service connection for diabetes does not establish the Board's jurisdiction over the issue.  Rather, a notice of disagreement will have to be filed within one year of notification of the February 2016 decision in order to initiate appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302(a) (2015).


FINDINGS OF FACT

1.  Prior to August 24, 2012, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in each ear.

2.  Since August 24, 2012, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VI in the right ear and Level VII in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2012, the criteria for an increased disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Since August 24, 2012, the criteria for an increased disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in August 2008 and June 2013.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was provided VA examinations in September 2008 and July 2013 in connection with his increased rating claim, the reports of which are of record.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with the rating matter decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Here, the Veteran's bilateral hearing loss is evaluated as 10 percent disabling prior to August 24, 2012, and 30 percent disabling since August 24, 2012, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The Veteran contends that his hearing disability is entitled to a rating in excess of the currently assigned evaluations.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).

The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  See 38 C.F.R. § 4.85, DC 6100.  The degrees of disability for hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See id.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.  However, the Roman numeral designation for acuity level of an ear will be based only on pure tone threshold average using Table IVa when an examiner certifies that use of the speech discrimination tests are not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

VA regulations further provide that in cases of exceptional hearing loss, the Roman numeral designation for acuity level may be based only on pure tone threshold average, using Table VIa, or from Table VI, whichever results in the higher Roman numeral.  See 38 C.F.R. § 4.86.  In these cases, each ear will be evaluated separately.  Id.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  In the latter situation, the higher Roman numeral, determined from Table VI or VIa, will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Turning to the relevant evidence of record, the Veteran was afforded a VA audiological examination in September 2008.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
35
35
55
65
48
RIGHT
55
50
55
60
55

Maryland CNC speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.

Application of the above audiometric results to Table VI reveals Level I hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI.  Use of those numerical designations to Table VII results in the assignment of a noncompensable (zero percent) rating.  See 38 C.F.R. § 4.85, Table VII.  Hence, the September 2008 VA examination does not support the assignment of a rating in excess of 10 percent.  See id.

In July 2013, the Veteran was afforded another VA audiological examination.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
55
55
70
75
64
RIGHT
70
60
65
75
68

Maryland CNC speech recognition scores were 64 percent in the right ear and 60 percent in the left ear.

Application of the above audiometric results to Table VI reveals Level VI hearing acuity in the right ear and Level VII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, the above audiometric results show a pattern of exceptional hearing loss in each ear, warranting the use of Table VIa.  See 38 C.F.R. § 4.86(a).  Application of the above audiometric results to Table VIa reveals Level V hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VIa.  As the Roman numeral designations from Table VI are higher, such designations are for application to Table VII, resulting in the assignment of a 30 percent rating.  See 38 C.F.R. § 4.85, Table VII.  Thus, the July 2013 VA examination supports the assignment of a 30 percent rating.  See id.

The Board notes that the record also contains a private audiology evaluation from June 2009.  However, pure tone thresholds at all pertinent frequencies (1000, 2000, 3000, and 4000 Hertz) were not measured for the left ear, and the recorded speech recognition scores for each ear were not demonstrated to be taken using the Maryland CNC test.  For disability rating purposes, VA requires that a Maryland CNC speech discrimination test be used, unless the examiner certifies that use of the speech discrimination test was not appropriate.   See 38 C.F.R. § 4.85 (a), (c).  Therefore, this examination is not adequate for rating purposes.  In some circumstances, VA must return an examination report that is not supported by sufficient findings or does not contain sufficient detail for clarification, 38 C.F.R. § 4.2.  However, clarification of private audiological reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight."  Carter v. Shinseki, 26 Vet.App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet. App. 259, 267-70 (2011)); Savage, 24 Vet. App. at 270 (specifically limiting this duty to situations where "the missing information is relevant, factual, and objective-that is, not a matter of opinion" but also noting that, when it is applicable, the duty to clarify "includes medical examination reports of all kinds").  Here, the measurements that do appear in the July 2009 private examination report are consistent with the VA audiometric scores of record and there is no indication that a remand would clarify the audiometric readings or otherwise be relevant to the Board's determination on this appeal.  Consequently, a remand on this basis is not warranted.

Based on the foregoing, for the claim period prior to August 24, 2012, audiological testing reflect that the Veteran's hearing loss has been manifested by no worse than Level I hearing impairment in each ear, which results in a noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100.  As for the claim period since August 24, 2012, audiological testing demonstrate that the Veteran's hearing loss has been manifested by no worse than Level VI hearing impairment in the right ear and Level VII hearing impairment in the left ear, which results in a 30 percent rating.  See id.  There is no other audiometric data dated during the relevant time periods.  Therefore, in consideration of the evidence of record, the Board finds that the Veteran's hearing loss does not warrant a rating in excess of 10 percent prior to August 24, 2012, nor does it warrant a rating in excess of 30 percent since August 24, 2012.  See id.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the Veteran's claim for increased ratings, that doctrine is not applicable here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




III.  Additional Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See id.  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-16.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, concerning the functional effects of the Veteran's hearing loss on his daily life, he asserts that his hearing loss makes it difficult to understand speech.  See September 2008 VA Audiology Examination.  More specifically, he has stated the following: that he has difficulties understanding the television; that he has difficulties understanding his wife; that he has difficulties understanding words during normal conversations; that he needs to ask people to repeat themselves in normal conversations; and that he needs to play the radio and television loudly.  See July 2013 VA Audiology Examination; October 2009 NOD.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the September 2008 and July 2013 VA examination reports addressed the functional effects caused by the Veteran's hearing loss, noting complaints that generally assert progressively decreased hearing and difficulty understanding speech

In this case, the schedular criteria are adequate to rate the Veteran's hearing loss.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores, therefore, represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from his hearing loss that are unusual or are different from those contemplated by the schedular rating criteria.

In fact, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by claimants with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a claimant's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these claimants experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of claimants with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of claimants as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and schedular rating criteria.  Consequently, the Board concludes that no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.  In any event, the Veteran did not indicate on either VA examination that his hearing loss impacted his employment.  He did state in his April 2006 notice of disagreement that it caused him to speak loudly and request that others speak loudly in his job as a teacher at the California Department of Corrections, but did not indicate that his hearing loss significantly impaired his ability to do his job.  There is thus no evidence of marked interference with employment.  As the preponderance of the evidence is against the claim for increased ratings for bilateral hearing loss on an extraschedular basis, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Board has found that the applicable criteria contemplate the symptoms of the Veteran's hearing loss, the only increased rating claim on appeal. As the Federal Circuit found in Johnson that referral for extraschedular consideration based on the collective impact of multiple disabilities was warranted where the criteria do not contemplate the symptoms, consideration of the collective impact of these or the Veteran's other service-connected disability is not required in this case.

Furthermore, the Board finds that the issue of entitlement to a TDIU has not been raised by the evidence of record as part of the Veteran's increased rating claim for hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While as noted above, the Veteran has reported that his hearing loss has impacted his job in the past as a teacher at the California Department of Corrections negatively, the evidence of record, including the Veteran's own reports, do not indicate that his service-connected hearing loss has rendered him unable to obtain and maintain substantially gainful employment.  The issue of entitlement to a TDIU has therefore not been raised.


ORDER

Entitlement to an increased disability rating in excess of 10 percent prior to April 24, 2012, and in excess of 30 percent since April 24, 2012, for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


